 


109 HR 4398 IH: African-American Farmers Benefits Relief Act of 2005
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4398 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Davis of Alabama (for himself, Mr. Butterfield, and Mr. Bishop of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide relief for African-American farmers filing claims in the cases of Pigford v. Veneman and Brewington v. Veneman. 
 
 
1.Short titleThis Act may be cited as the African-American Farmers Benefits Relief Act of 2005. 
2.Extension of deadline for filing claim in Pigford v. Veneman 
(a)FindingsCongress finds the following: 
(1)In 1998, a lawsuit was filed against the Department of Agriculture (referred to in this subsection as the USDA), the second largest agency of the Federal Government, alleging that the USDA had violated the Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.) and the Administrative Procedure Act (5 U.S.C. 551 et seq.) by maintaining a pattern and practice of discrimination against African-American farmers. Such pattern and practice delayed, denied, or otherwise frustrated the efforts of African-American farmers to obtain loan assistance and to engage in the vocation of farming. 
(2)In January 1999, the United States District Court of the District of Columbia approved the largest civil rights settlement in the history of the United States. Following the settlement, the African-American farmers and the USDA entered into a five-year consent decree. 
(3)In April 1999, the court approved the settlement and assigned four entities to facilitate implementation of the consent decree. 
(4)According to a USDA Inspector General report, many discrimination complaints were never processed, investigated, or otherwise resolved, and the discrimination complaint process at the Farm Services Agency lacked integrity, direction, and accountability. 
(5)Delays in processing the discrimination claims of many African-American farmers resulted in numerous farmers losing their right to file claims. 
(6)As of July 14, 2000, the statute of limitations provided under the Equal Credit Opportunity Act has run on many of the claims. 
(7)On November 18, 2004, the Subcommittee on the Constitution of the Committee on the Judiciary of the House of Representatives received sworn testimony that alleged serious violations of the right to notice as it applied to the consent decree and to all those who had viable claims of discrimination against the USDA. 
(8)Such testimony further alleged that although the consent decree notice campaign was deemed to be effective by the court, that campaign proved deficient because approximately 66,000 potential class members submitted their claims in an untimely fashion. 
(9)Approximately 73,800 petitions were filed before the September 15, 2000, late filing deadline, of which only 2,131 were approved. 
(10)Of the approximately 21,000 timely requests for reconsideration, 10,745 of those requests have been decided, but only 140 have been approved.  
(b)De novo review of certain claims filed in Pigford v. VenemanA person who submitted a petition for redress in the settlement of the relevant case before the date of the enactment of this Act may obtain de novo consideration of the petition before an adjudicator assigned by the facilitator of the consent decree of such case if— 
(1)the petition was denied on the grounds of untimely filing; 
(2)not later than one year after the date of the enactment of this Act, such person submits a subsequent petition for redress in such settlement; and 
(3)such person submits an affidavit to the adjudicator asserting that such person did not receive effective notice of the filing deadline in such consent decree. 
(c)Notice to USDANot later than 30 days after a person submits a petition pursuant to subsection (b)(2), the facilitator of the consent decree of the relevant case shall provide notice to the Secretary of Agriculture of such petition. 
(d)Loan data 
(1)Report to person submitting petitionNot later than 60 days after the Secretary of Agriculture receives notice pursuant to subsection (c) of a petition filed pursuant to subsection (b)(2), the Secretary shall provide to the person that filed such petition a report on farm credit loans made within the claimant’s State by the Department during the period beginning on January 1, 1992, and ending on the date of the enactment of this Act. Such report shall contain information on all persons whose application for a loan was accepted, including— 
(A)the race of the applicant; 
(B)the date of application; 
(C)the date of the loan decision; 
(D)the location of the office making the loan decision; and 
(E)all data relevant to the process of deciding on the loan. 
(2)No personally identifiable informationThe reports provided pursuant to paragraph (1) shall not contain any information that would identify any person that applied for a loan from the Department of Agriculture. 
(e)Limitation on foreclosuresNotwithstanding any other provision of law, the Secretary of Agriculture may not foreclose a loan if the borrower makes a prima facie case to an adjudicator assigned by the facilitator of the consent decree of the relevant case that the foreclosure is proximately related to discrimination by the Department of Agriculture. 
(f)Notice 
(1)Known class membersNot later than 45 days after the date of the enactment of this Act, the Secretary of Agriculture shall provide to all known members of the class in the relevant case notice of the de novo review available under subsection (b). 
(2)AdvertisementsThe Secretary of Agriculture shall announce the de novo review available under subsection (b) by arranging to— 
(A)broadcast 40 commercials on the cable, Internet, network, and radio broadcast outlets throughout the United States with the largest African-American audiences during a 30-day period; 
(B)broadcast 40 commercials on the cable, Internet, network, and radio broadcast outlets in the relevant region with the largest African-American audiences during a 30-day period; 
(C)broadcast 50 commercials on the cable, Internet, network, and radio broadcast outlets with the largest national audiences during a 30-day period; 
(D)have one-quarter page advertisements placed in 27 general circulation newspapers and 115 African-American newspapers in the relevant region during a 14-day period; 
(E)have a full page advertisement placed in the editions of the magazine TV Guide that are distributed in the relevant region; and 
(F)have half-page advertisements placed in the national editions of magazines with the highest percentages of African-American readership. 
(g)Monitor 
(1)SelectionNot later than 45 days after the date of the enactment of this Act, the parties to the relevant case shall select an independent Monitor who shall report directly to the Secretary of Agriculture. If the parties are unable to agree on a Monitor after good faith negotiations, the plaintiffs and the defendants shall each submit two persons to the Chief Judge of the United States Court of Appeals for the District of Columbia Circuit who shall appoint a Monitor from among such persons. 
(2)DutiesThe Monitor— 
(A)not later than 180 days after the date of the enactment of this Act, and at least semiannually thereafter, shall submit to the Secretary of Agriculture and make publicly available on the Internet a report detailing the implementation of this Act and whether such implementation is being done in good faith; 
(B)if the Monitor determines that a clear and manifest error has occurred in the screening, adjudication, or arbitration of a claim and such error has resulted or is likely to result in a fundamental miscarriage of justice, may direct the adjudicator or facilitator to review the claim; 
(C)shall be available to class members and the public through a toll-free telephone number in order to facilitate the lodging of any complaints relating to this Act or the consent decree of the relevant case and to expedite the resolution of such complaints; and 
(D)if the Monitor is unable to resolve a problem brought to the attention of the Monitor pursuant to subparagraph (C), may file a report with the counsels of the parties who may then seek enforcement of this Act and such consent decree pursuant to paragraph 13 of such consent decree. 
(3)TermThe Monitor shall remain in existence for a period of 5 years and shall not be removed except for good cause. 
(4)ExpensesThe Secretary of Agriculture shall pay the fees and expenses of the Monitor. 
(h)DefinitionsIn this section: 
(1)Largest African-American audiencesThe term largest African-American audiences means those audiences determined to have the largest number of African-American listeners, viewers, or users as determined by the Arbitron or Nielsen rating systems. 
(2)Largest national audiencesThe term largest national audiences means those audiences determined to have the largest number of listeners, viewers, or users as determined by the Arbitron or Nielsen rating systems. 
(3)Relevant caseThe term relevant case means the consolidated class action lawsuits entitled Pigford v. Veneman and Brewington v. Veneman (United States District Court for the District of Columbia, Civil Action Numbers 97-1978 and 98-1693). 
(4)Relevant regionThe term relevant region means the States of Alabama, Arkansas, California, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, and West Virginia and the District of Columbia. 
 
